08/05/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0129


                                       DA 20-0129


 SHANE PHILLIP NICKERSON,

             Petitioner and Appellant,

       v.                                                           ORDER

 STATE OF MONTANA,                                                   FILE
             Respondent and Appellee.                                 AUG 0 5 2020
                                                                    Bovven Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana

       Representing himself, Appellant Shane Phillip Nickerson has filed a Subpoena
Duces Tecum, requesting copies of incident reports, and a Motion for an Order of
Protection from MSP Staff and Inmates. He argues that the incident reports are "a key
piece of evidence to all of[his] arguments." He further requests that this Court "order the
prison to protect [him]," because he does not want to be transferred, while he exhausts all
court proceedings.
       This Court cannot assist Nickerson. In light of his filed requests, this Court does
not have authority over the Montana State Prison, nor do we issue subpoenas or orders of
protection as a district court does because we operate as an appellate court of review.
Compare M. R. App. P. 1(2), with M. R. Civ. P. 45 and § 40-15-102, MCA. Nickerson's
relief may be found through the Department of Corrections Grievance Policy. See
Offender Grievance Program, DOC Policy 3.3.3.
       This Court reviews the record and finaljudgment in an appeal, such as Nickerson's.
The Flathead County District Court record was filed on April 10, 2020. We observe that
Nickerson is appealing the District Court's dismissal of his petition for postconviction
relief. We point out that Nickerson's recent requests come seven months after the
December 30, 2019 District Court Order. Moreover, Nickerson does not provide any
argument about how his requests relate to his instant appeal of a court's decision.
      We remind Nickerson that he has until September 1, 2020 to file his response to the
State of Montana's Motion to Dismiss. Accordingly,
      IT IS ORDERED that Nickerson's Subpoena Duces Tecum and Motion for an Order
ofProtection form MSP Staff and Inmates are both DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Shane Phillip Nickerson personally.
      DATED this       —day of August, 2020.
                                               For the Court,




                                                             Chief Justice




                                           2